309 S.W.3d 406 (2010)
STATE of Missouri, Respondent,
v.
Jerry L. RADLEY, Appellant.
No. WD 70843.
Missouri Court of Appeals, Western District.
April 27, 2010.
Jerry L. Radley, Cameron, MO, Appellant, pro se.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Appellant Jerry L. Radley appeals the denial of his pro se motion to correct mistake in judgment and sentence filed with the Circuit Court of Jackson County. We affirm the decision of the circuit court. Rule 30.25(b).